Title: From John Adams to Edward Killeran, 23 October 1812
From: Adams, John
To: Killeran, Edward



Sir
Quincy Octr: 23d 1812

I have received your kind Letter of the 19th. of this month and am much obliged to you for your present inclosed in it of an ear of wheat and another of Rye raised in your Garden from seed said to have been imported from Persia to St Petersburgh. These seeds which by their appearance promise to be valuable, I will endeavour, to have sown in my garden next spring, or in the garden of some other Gentleman better qualified and more likely to cultivate it into public and private advantage.
Mr Edward Killeran junior who I presume is your son, has set a laudable example to all the commanders of our American Ships who would merit thanks from their Countrymen by bringing home from all places seeds of Grain Grasses, or any other things likely to advance the intrest of Agriculture, Commerce Manufactures or any of the Mechanical or fine Arts.
I am Sir your obliged  servant 

John Adams